TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 13, 2017



                                      NO. 03-15-00739-CV


                                   Matthew Grubb, Appellant

                                                  v.

                                      Kellie Powell, Appellee




      APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on August 24, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the judgment. The appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.